Newton, J.
This is an appeal from the State Board of Equalization and Assessment. It is the contention of appellant that both rural and urban lands in Perkins County were not properly equalized with such property in other Nebraska counties. S'ales-assessment ratios for Perkins County were: Rural 45.77 and urban 50.27.
It is not necessary to delve further into this case. The opinion rendered in the consolidated cases of S. K. “Bob” Hanna v. State Board of Equalization & Assessment, ante p. 725, 150 N. W. 2d 878, is determinative here and the action of appellee regarding the assessment of rural, urban, and suburban lands and improvements is reversed.
Reversed.
Smith and McCown, JJ., concur in result.